 1
                                                                    HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   KATHLEEN A. MELHART, MARK
     MELHART, individually and the marital
10   community composed thereof,
                                                        Case No. 2:19-cv-01632-TSZ
11                                    Plaintiffs,
                                                        STIPULATED PROTECTIVE ORDER
12          v.
13   MICHAELS STORES, INC., a foreign
     corporation, ENVIROSCENT, INC. d/b/a
14   SCENTSICLES; JOHN DOE
     MANUFACTURERS 1 through 10; and
15   JOHN DOE individuals 1 through 10,
16                                 Defendants.
17

18   1.     PURPOSES AND LIMITATIONS

19          Discovery in this action is likely to involve production of confidential, proprietary, or

20   private information for which special protection may be warranted. Accordingly, the parties hereby

21   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

22   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

23   protection on all disclosures or responses to discovery, the protection it affords from public

24   disclosure and use extends only to the limited information or items that are entitled to confidential

25   treatment under the applicable legal principles, and it does not presumptively entitle parties to file

26   confidential information under seal.

27

     STIPULATED PROTECTIVE ORDER - 1                                        LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:19-cv-01632-TSZ
                                                                              P.O. BOX 91302
                                                                   SEATTLE, WASHINGTON 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
 1   2.     “CONFIDENTIAL” MATERIAL
 2          “Confidential” material shall include the following documents and tangible things
 3   produced or otherwise exchanged. These include the following Standard Operating Procedures
 4
            •   601-3 Performing the MOD Recovery Walk
 5          •   607-1 Conducting Showtime
            •   607-2 Restroom Maintenance
 6          •   607-3 Store Cleanliness Routine
            •   904-1 Setting Up for a DC Truck
 7
            •   904-2 Unloading a Standalone DC Truck
 8          •   904-3 Unloading a Co-Mingled DC Truck 2.0
            •   904-5 Staging Standalone a DC Truck
 9          •   904-6 Staging a Co-Mingled DC Truck
10          •   904-8 Stocking a DC Truck
            •   904-9 Processing Overstock
11          •   904-10 Sorting Repack Boxes
            •   904-11 Using the Truck Calculator 3.0
12          •   904-12 Completing the DPR
13          •   904-16 Truck Event Planner
            •   905-1 Planogram Prep
14          •   905-2 Planogram Set
            •   905-3 Planogram Review
15
            •   905-4 Building the POG Cart
16          •   906-1 Processing Vendor Direct Shipments
            •   2016 Michaels New Hire Health and Safety_US
17          •   2016 Safety Communication binder
            •   2016 US_Annual Safety Training
18
            •   2016-3 Facilities & Safety Inspection w Meeting Minutes
19          •   2016-4 Facilities & Safety Inspection w Meeting Minutes
            •   2016-5 Facilities & Safety Inspection w Meeting Minutes
20          •   2016-6 Facilities & Safety Inspection w Meeting Minutes
21          •   2016-7 Facilities & Safety Inspection w Meeting Minutes
            •   2016-8 Facilities & Safety Inspection w Meeting Minutes
22          •   2016-9 Facilities & Safety Inspection w Meeting Minutes
            •   2016-10 Facilities & Safety Inspection w Meeting Minutes
23          •   2016-11 Facilities & Safety Inspection w Meeting Minutes
24          •   2016-12 Facilities & Safety Inspection w Meeting Minutes
            •   Job Aid 601-1 Recovery Process 2.0
25          •   Job Aid 601-2 Building the Go-Back Cart
            •   Job Aid 607-4 Using the AutoMop-Select Store
26
            •   Job Aid 607-5 Home Base Program
27          •   Job Aid 607-6 Winter Cleanliness Routine
            •   Job Aid 607-7 Zone Program 4.0
     STIPULATED PROTECTIVE ORDER - 2                                  LANE POWELL PC
                                                               1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:19-cv-01632-TSZ
                                                                        P.O. BOX 91302
                                                             SEATTLE, WASHINGTON 98111-9402
                                                                206.223.7000 FAX: 206.223.7107
 1          •     Job Aid 719-1 Completing the Customer Incident Report
            •     Job Aid 719-2 Creating the Accident Investigation Kit
 2
            •     Job Aid 904-4 Unloading a Co-Loaded Truck 3.0
 3          •     Job Aid 904-6 Staging a Co-Mingled DC Truck 2.0
            •     Job Aid 904-7 Staging a Co-Loaded and Co-Mingled DC Truck 3.0
 4          •     Job Aid 904-13 Processing DC UPS_LTL Shipments
 5          •     Job Aid 904-14 Processing a Freight Claim
            •     Job Aid 904-15 Processing Aisle Ready Repacks 2.0
 6          •     Job Aid 905-5 Store Specific End Cap Labeling
            •     Job Aid 909-1 Maintaining Capshelves and Bunker Drawers 2.0
 7          •     Loss Prevention 719 Handling Customer Incidents
 8          •     Store Routine 601 Recovery
            •     Store Routine 607 Manager on Duty Routine 5.0
 9          •     Workload Support 904 Processing a DC Truck 8.0
            •     Workload Support 905 Planogram Basics 4.0
10
            •     Workload Support 906 Vendor Direct Shipments 2.0
11          •     Workload Support 909 Capshelf & Bunker Drawers 2.0
            •
12
     3.     SCOPE
13
            The protections conferred by this agreement cover not only confidential material (as
14
     defined above), but also (1) any information copied or extracted from confidential material; (2) all
15
     copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
16
     conversations, or presentations by parties or their counsel that might reveal confidential material.
17
            However, the protections conferred by this agreement do not cover information that is in
18
     the public domain or becomes part of the public domain through trial or otherwise.
19
     4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
20
            4.1      Basic Principles. A receiving party may use confidential material that is disclosed
21
     or produced by another party or by a non-party in connection with this case only for prosecuting,
22
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
23
     categories of persons and under the conditions described in this agreement. Confidential material
24
     must be stored and maintained by a receiving party at a location and in a secure manner that ensures
25
     that access is limited to the persons authorized under this agreement.
26

27

     STIPULATED PROTECTIVE ORDER - 3                                        LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:19-cv-01632-TSZ
                                                                              P.O. BOX 91302
                                                                   SEATTLE, WASHINGTON 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
 1          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 2   by the court or permitted in writing by the designating party, a receiving party may disclose any
 3   confidential material only to:
 4                  (a)      the receiving party’s counsel of record in this action, as well as employees
 5   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 6                  (b)      the officers, directors, and employees (including in house counsel) of the
 7   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 8   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 9   designated;
10                  (c)      experts and consultants to whom disclosure is reasonably necessary for this
11   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                  (d)      the court, court personnel, and court reporters and their staff;
13                  (e)      copy or imaging services retained by counsel to assist in the duplication of
14   confidential material, provided that counsel for the party retaining the copy or imaging service
15   instructs the service not to disclose any confidential material to third parties and to immediately
16   return all originals and copies of any confidential material;
17                  (f)      during their depositions, witnesses in the action to whom disclosure is
18   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
19   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
20   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
21   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
22   under this agreement;
23                  (g)      the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information.
25          4.3     Filing Confidential Material. Before filing confidential material or discussing or
26   referencing such material in court filings, the filing party shall confer with the designating party,
27   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

     STIPULATED PROTECTIVE ORDER - 4                                          LANE POWELL PC
                                                                       1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:19-cv-01632-TSZ
                                                                                P.O. BOX 91302
                                                                     SEATTLE, WASHINGTON 98111-9402
                                                                        206.223.7000 FAX: 206.223.7107
 1   remove the confidential designation, whether the document can be redacted, or whether a motion
 2   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
 3   designating party must identify the basis for sealing the specific confidential information at issue,
 4   and the filing party shall include this basis in its motion to seal, along with any objection to sealing
 5   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
 6   the standards that will be applied when a party seeks permission from the court to file material
 7   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
 8   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
 9   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
10   the strong presumption of public access to the Court’s files.
11   5.      DESIGNATING PROTECTED MATERIAL
12           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
13   or non-party that designates information or items for protection under this agreement must take
14   care to limit any such designation to specific material that qualifies under the appropriate
15   standards. The designating party must designate for protection only those parts of material,
16   documents, items, or oral or written communications that qualify, so that other portions of the
17   material, documents, items, or communications for which protection is not warranted are not swept
18   unjustifiably within the ambit of this agreement.
19           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
20   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
21   unnecessarily encumber or delay the case development process or to impose unnecessary expenses
22   and burdens on other parties) expose the designating party to sanctions.
23           If it comes to a designating party’s attention that information or items that it designated for
24   protection do not qualify for protection, the designating party must promptly notify all other parties
25   that it is withdrawing the mistaken designation.
26           5.2     Manner and Timing of Designations. Except as otherwise provided in this
27   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

     STIPULATED PROTECTIVE ORDER - 5                                         LANE POWELL PC
                                                                      1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:19-cv-01632-TSZ
                                                                               P.O. BOX 91302
                                                                    SEATTLE, WASHINGTON 98111-9402
                                                                       206.223.7000 FAX: 206.223.7107
 1   ordered, disclosure or discovery material that qualifies for protection under this agreement must
 2   be clearly so designated before or when the material is disclosed or produced.
 3                   (a)     Information in documentary form: (e.g., paper or electronic documents and
 4   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
 5   the designating party must affix the word “CONFIDENTIAL” to each page that contains
 6   confidential material. If only a portion or portions of the material on a page qualifies for protection,
 7   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
 8   markings in the margins).
 9                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties
10   and any participating non-parties must identify on the record, during the deposition or other pretrial
11   proceeding, all protected testimony, without prejudice to their right to so designate other testimony
12   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
13   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
14   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
15   at trial, the issue should be addressed during the pre-trial conference.
16                   (c)     Other tangible items: the producing party must affix in a prominent place
17   on the exterior of the container or containers in which the information or item is stored the word
18   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
19   the producing party, to the extent practicable, shall identify the protected portion(s).
20           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
21   designate qualified information or items does not, standing alone, waive the designating party’s
22   right to secure protection under this agreement for such material. Upon timely correction of a
23   designation, the receiving party must make reasonable efforts to ensure that the material is treated
24   in accordance with the provisions of this agreement.
25   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
26           6.1     Timing of Challenges. Any party or non-party may challenge a designation of
27   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

     STIPULATED PROTECTIVE ORDER - 6                                         LANE POWELL PC
                                                                      1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:19-cv-01632-TSZ
                                                                               P.O. BOX 91302
                                                                    SEATTLE, WASHINGTON 98111-9402
                                                                       206.223.7000 FAX: 206.223.7107
 1   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 2   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 3   challenge a confidentiality designation by electing not to mount a challenge promptly after the
 4   original designation is disclosed.
 5           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
 6   regarding confidential designations without court involvement. Any motion regarding confidential
 7   designations or for a protective order must include a certification, in the motion or in a declaration
 8   or affidavit, that the movant has engaged in a good faith meet and confer conference with other
 9   affected parties in an effort to resolve the dispute without court action. The certification must list
10   the date, manner, and participants to the conference. A good faith effort to confer requires a face-
11   to-face meeting or a telephone conference.
12           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
13   intervention, the designating party may file and serve a motion to retain confidentiality under Local
14   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
15   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
16   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
17   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
18   the material in question as confidential until the court rules on the challenge.
19   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
20           LITIGATION
21           If a party is served with a subpoena or a court order issued in other litigation that compels
22   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
23   must:
24                  (a)     promptly notify the designating party in writing and include a copy of the
25   subpoena or court order;
26

27

     STIPULATED PROTECTIVE ORDER - 7                                        LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:19-cv-01632-TSZ
                                                                              P.O. BOX 91302
                                                                   SEATTLE, WASHINGTON 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
 1                  (b)     promptly notify in writing the party who caused the subpoena or order to
 2   issue in the other litigation that some or all of the material covered by the subpoena or order is
 3   subject to this agreement. Such notification shall include a copy of this agreement; and
 4                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
 5   the designating party whose confidential material may be affected.
 6   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 8   material to any person or in any circumstance not authorized under this agreement, the receiving
 9   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
10   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
11   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
12   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
13   Bound” that is attached hereto as Exhibit A.
14   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
15          MATERIAL
16          When a producing party gives notice to receiving parties that certain inadvertently

17   produced material is subject to a claim of privilege or other protection, the obligations of the

18   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

19   is not intended to modify whatever procedure may be established in an e-discovery order or

20   agreement that provides for production without prior privilege review. The parties agree to the

21   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

22   10.    NON TERMINATION AND RETURN OF DOCUMENTS
23          Within 60 days after the termination of this action, including all appeals, each receiving
24   party must return all confidential material to the producing party, including all copies, extracts and
25   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
26          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
27   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

     STIPULATED PROTECTIVE ORDER - 8                                        LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:19-cv-01632-TSZ
                                                                              P.O. BOX 91302
                                                                   SEATTLE, WASHINGTON 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
 1   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
 2   product, even if such materials contain confidential material.
 3          The confidentiality obligations imposed by this agreement shall remain in effect until a
 4   designating party agrees otherwise in writing or a court orders otherwise.
 5

 6                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7
     DATED: 6-02-21                                 DATED: 6-02-21
 8
     OTOROWSKI MORROW & GOLDEN,                     LANE POWELL PC
 9   PLLC
10
     By s/ Lara Wilcox                              By s/ Charles C. Huber
11     Lara A. Wilcox, WSBA #43229                     D. Michael Reilly, WSBA #14674
       Christopher L. Otorowski, WSBA #8248            Charles C. Huber, WSBA #18941
12     298 Winslow Way West                            P.O. Box 91302
       Bainbridge Island, WA 98110                     Seattle, WA 98111-9402
13     T: 206-842-1000 / F: 206-842-0797               T: 206.223.7000 / F: 206.223.7107
       E: LW@medilaw.com                               E-mail: reillym@lanepowell.com
14        CLO@medilaw.com                                       huberc@lanepowell.com
     Attorneys for Plaintiff                        Attorneys for Defendant Michaels Stores, Inc.
15

16
     DATED: 6-02-21
17

18   MURRAY DUNHAM & MURRAY
19
     By s/ Jennifer P. Murray
20     William W. Spencer, WSBA #9592
       Jennifer P. Murray, WSBA #35344
21     100 West Harrison, Suite 340
       Seattle, WA 98119
22     T: 206-622-2655 / F: 206-684-6924
       E: william@murraydunham.com
23         jennifer@murraydunham.com
     Attorneys for Defendant Enviroscent, Inc.
24   d/b/a Scentsicles
25

26

27

     STIPULATED PROTECTIVE ORDER - 9                                       LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:19-cv-01632-TSZ
                                                                             P.O. BOX 91302
                                                                  SEATTLE, WASHINGTON 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED
 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 5   documents, including the attorney-client privilege, attorney work-product protection, or any other
 6   privilege or protection recognized by law.
 7          DATED this 3rd day of June, 2021.
 8

 9

10
                                                          A
                                                          Thomas S. Zilly
11                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED PROTECTIVE ORDER - 10                                     LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:19-cv-01632-TSZ
                                                                            P.O. BOX 91302
                                                                 SEATTLE, WASHINGTON 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
 1                                              EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________           [print   or    type    full    name],   of
 4   ____________________________________ [print or type full address], declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Western District of Washington on [date] in the
 7   case of ________________ [insert formal name of the case and the number and initials
 8   assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
 9   Stipulated Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
11   not disclose in any manner any information or item that is subject to this Stipulated Protective
12   Order to any person or entity except in strict compliance with the provisions of this Order.
13           I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16   Date:
17   City and State where sworn and signed:
18   Printed name:
19   Signature:
20

21

22

23

24

25

26

27

     STIPULATED PROTECTIVE ORDER - 11                                     LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:19-cv-01632-TSZ
                                                                            P.O. BOX 91302
                                                                 SEATTLE, WASHINGTON 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
